Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 1/12/2022.  In the Amendment, applicant amended claims 1, 3, 5-10, 12-17 and 19-20 . Claims 4 and 18 are cancelled.   As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 112 second paragraph rejection to claims 1-20.

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-3, 5-10, 12-17 and 19-20 are pending.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Botev et al. (US PGPUB 2019/0171650, hereinafter Botev), in view of Rathod et al. (US PGPUB 2014/0129942, hereinafter Rathod).
As per as claim 1, Botev discloses:
(Currently Amended) A method comprising:
receiving, at a subscriber node from a remote server, a stream comprising replication logs, the replication logs comprising changes made to configuration data at a publisher node that publishes contents to a plurality of subscriber nodes including the subscriber node, the replication logs streamed in response to the changes being made at the publisher node (Botev, e.g., figs. 3-4, associating , and see [0125]  disclose “…mining redo logs, replication logs…”  and further see fig. 20C, [0198], “…relay 400 of the asynchronous change data system (ACDS) architecture…relay 400 may support the log mining to process the existing replication stream…” (replication log))
 	wherein the subscriber node comprises a network security policy manager that enforces a security policy with respect to network access (Botev, e.g., figs. 4 and 32 associating with texts description, [0136-0140], “….policies and management of the asynchronous change data system (ACDS)… policy which says it will replicate only the data for the user accounts table, then the policy may be applied at the source. Since the policy is applied at the source, none of the subsequent user (e.g. consumer application 308) may know which user (e.g. consumer application 308) has defined it. 
 	wherein the configuration data comprises information to authenticate devices, and wherein the remote server is separate from the publisher node and stores the replication logs for redundancy (Botev, e.g., figs. 4 and 20C, associating with texts description, [0111],  [0125-0126], “…asynchronous change data system (ACDS) may allow a user application to communicate with the distributed publisher/subscriber transaction bus 100 of the asynchronous change data system (ACDS). The customer engagement 102 of the asynchronous change data system (ACDS) may include personalization of data, commerce, global index/cache and edge compute of the user application accessing the asynchronous change data system (ACDS). The policy driven 108 configurations may include one-way data transmission, multi-master selective data filter, data masking, obfuscation of any database to any database, de-normalized data, pluggable fetchers, and flexible scaling of the data by distributed publisher/subscriber transaction bus 100 of the asynchronous change data system (ACDS)…” and [0198],[206] and [0267], “…ACDS relay components nor the ACDS consumer components may run. Once the load generation is complete, the Relay(s) are started up and they begin mining change data events from the replication log via MySQL binlog, and timing measurements are written through logging to capture the beginning timestamp and the ending timestamp for the load…”); and
 	replaying the replication logs at the subscriber node to update configuration data at the subscriber node to maintain consistency with the changed configuration data at the publisher node (Botev, e.g., figs. 4,  20B and 20C, associating with texts description, [0125], [0137], “…replication bus 206 illustrating the anatomy of data flow and policies 202 of distributed publisher/subscriber transaction bus 100 of the asynchronous change data system (ACDS). The transactional replication bus 206 may include a relay 400. The relay 400 may be an intermediary between the source database 300 and the consumer applications 308. The relay 400 may connect to a source database and may be extended with the fetcher plugin (e.g., fetcher 402). The fetcher 402 may be a component which knows how to read the change from a specific database and convert it to a source-independent format, and when it's done, the data gets published in the relay 400…The relay 400 may update, the consumer application 308 based on the consumer subscription (e.g., using policies 202)” and [0197-0198], [0206] and [0267], “…access the data through API server…relay 400 may support the log mining to process the existing replication stream…”).
	To make records clearer regarding to the features of “remote server (center server) with the replication logs that store the changes between nodes” (although as stated above Botev functional disclose the features of remote server tracking/log information that change between nodes).
	However Rathod, in an analogous art, discloses “remote server (center server) with the replication logs that store the changes between nodes” (Rathod, e.g., [0140-141], “…organizing life stream comprising allowing user or action or activity or status or log items provider provider(s) to download or synchronize or update one or more default top level or parent system taxonomies from the central unit and allow user to append or update one or more user created taxonomies of one or more levels to said Rathod and Botev to allowing viewing user to select, search, match, load, download, edit, filter, access, process and play, forward, backward, pause, stop said visual or video actions and activities feeds based on one or more preferences and settings, dynamically presenting current image frame(s), video, stream or multimedia data position specific or action or activity item(s) video clip specific one or more contextual, associate and relevant action or activity items and allowing user to dynamically access said one or more presented dynamic, contextual, associate and relevant action or activity items and associate data and metadata to archiving better managing and organizing data in the database to provide activity feed to users for fast viewing & accessing of plurality of connected or related users' specific plurality of news or actions and activities items in user friendly manner (Rathod, e.g., [0006-0011]).

As per as claim 2, the combination of Rathod and Botev disclose:
(Original) The method of claim 1, further comprising:
 	partitioning tables in a configuration database, the configuration database comprising the replication logs (Botev, e.g., figs. 28 and 30, associating with texts description, [0209], [0212], “…The flexible database architecture may allow partitioning of the data stream…” and further see [0125] for replication logs).

As per as claim 3, the combination of Rathod and Botev disclose:
 (Currently Amended) The method of claim 1, wherein the replication logs replayed at the subscriber node are local copies of the replication logs sent by the publisher node and retrieved by the subscriber node from the remote server (Botev, e.g., figs. 4,  20B and 20C, associating with texts description, [0125], [0137], “…replication bus 206 illustrating the anatomy of data flow and policies 202 of distributed publisher/subscriber transaction bus 100 of the asynchronous change data system (ACDS). The transactional replication bus 206 may include a relay 400. The relay 400 may be an intermediary between the source database 300 and the consumer applications 308. The relay 400 may connect to a source database and may be extended with the fetcher plugin (e.g., fetcher 402). The fetcher 402 may be a component which knows how to read the change from a specific database and convert it to a source-independent format, and when it's done, the data gets published in the relay 400…)” and [0197-0198], [0206] and [0267], “…access the data through API server…relay 400 may support the log mining to process the existing replication 

As per as claim 5, the combination of Rathod and Botev disclose:
(Currently Amended) The method of claim 1, further comprising:
 	Referencing local copies of the replication logs at the subscriber node prior to querying the publisher node by the subscriber node (Botev, e.g., [0119-0123], “…transactional replication bus 206 of the asynchronous change data system (ACDS) may try to keep the consistency. The distributed publisher /subscriber transaction bus 100 of the asynchronous change data system (ACDS) may integrate the two source databases 300 and the destination databases 302 so that they can communicate with each other, update each other and synchronize their consistency using a Bi-directional transaction bus…copy change data and metadata in both directions, keeping the two locations, transactional replication bus 206 and database 208 (e.g., source, primary location and target, secondary location) in synchronization with each other…”).

As per as claim 6, the combination of Rathod and Botev disclose:
(Currently Amended) The method of claim 1, wherein replaying the replication logs at the subscriber node updates a local configuration database of the subscriber node (Botev, e.g., figs. 4,  20B and 20C, associating with texts description, [0125], [0137], “…replication bus 206 illustrating the anatomy of data flow and policies 202 of distributed publisher/subscriber transaction bus 100 of the asynchronous change update, the consumer application 308 based on the consumer subscription (e.g., using policies 202)” and [0197-0198], [0206] and [0267], “…access the data through API server…relay 400 may support the log mining to process the existing replication stream…”) and further see [0224] for replication policy for receive separate copy of database).

As per as claim 7, the combination of Rathod and Botev disclose:
(Currently Amended) The method of claim 1, wherein the network security policy manager as part of a cluster of network security policy managers, the plurality of subscriber nodes comprising the cluster of network security policy managers (Botev, e.g., figs. 4 and 32 associating with texts description, [0136-0140], “….policies and management of the asynchronous change data system (ACDS)… policy which says it will replicate only the data for the user accounts table, then the policy may be applied at the source. Since the policy is applied at the source, none of the subsequent user (e.g. consumer application 308) may know which user (e.g. consumer application 308) has defined it. This is where the filtering (e.g., using policies 202) may be done to know the origin from the database…The policies 202 to be assigned may be dependent 

Claims 8-10 and 12-14: are  essentially the same as claims 1-3 and 5-7 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-3 and 5-7.

Claims 15-17 and 19-20: are essentially the same as claims 1-3 and 5-7 except that they set forth the claimed invention as a  non-transitory computer readable storage medium rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-3 and 5-7.

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 01/12/2022 with respect to claims 1-3, 5-10, 12-17 and 19-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 


Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to manage and tracking update/change/synchronize between publisher and subscriber nodes.

a.	Oka et al. (US PGPUB 2014/0244191, hereafter Oka); “CURRENT USAGE ESTIMATION FOR ELECTRONIC DEVICES” discloses “organizing and managing data items of interest to a subscriber and further keep track the updated or synchronize between devices”; 
Oka also teaches synchronized and updated via network with the subscriber [0033], [0090].
Oka further teaches synchronize log [0091], [0103] and [0135]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TUAN A PHAM/Primary Examiner, Art Unit 2163